IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

ALVIN KEITH KELLAM,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-0783

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 13, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Alvin Keith Kellam, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief,
Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED.

THOMAS, MARSTILLER, and BILBREY, JJ., CONCUR.